      Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 1 of 15 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CARLOS M. BOILEVE, D.C., an Illinois               )
resident, individually and as the representative   )
of a class of similarly-situated persons,          )
                                                   )
                        Plaintiff,                 )
                                                   ) Civil Action No.
                 v.                                )
                                                   ) CLASS ACTION
IQVIA INC., a Delaware corporation,                )
                                                   )
                        Defendant.                 )

                                 CLASS ACTION COMPLAINT

       Plaintiff, CARLOS M. BOILEVE, D.C. (“Plaintiff”), brings this action on behalf of

himself and all others similarly situated, through his attorneys, and except as to those allegations

pertaining to Plaintiff or his attorneys, which allegations are based upon personal knowledge,

alleges the following upon information and belief against Defendant, IQVIA INC.

(“Defendant”):

                                     PRELIMINARY STATEMENT

       1.        This case challenges Defendant’s practice of sending unsolicited advertisements

via facsimile.

       2.        The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005, 47 U.S.C. § 227 (hereafter “TCPA” or the “Act”), and the

regulations promulgated under the Act, prohibit a person or entity from sending fax

advertisements without the recipient’s prior express invitation or permission. The TCPA

provides a private right of action and provides statutory damages of $500 per violation.

Defendant has sent a facsimile transmission of an unsolicited advertisement to Plaintiff and, on
      Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 2 of 15 PageID #:2




information and belief, to the proposed Class in violation of the TCPA, including, but not limited

to, the facsimile transmission of an unsolicited advertisement on or about April 13, 2016 (“the

Fax”), a true and correct copy of which is attached hereto as Exhibit A and made a part hereof.

The Fax seeks participants for Defendant’s Elite Mobile Research Program.

        3.      On information and belief, Defendant has sent, and continues to send, unsolicited

advertisements via facsimile transmission in violation of the TCPA, including but not limited to

those advertisements sent to Plaintiff.

        4.      Defendant’s unsolicited faxes have damaged Plaintiff and the class in that a junk-

fax recipient loses the use of its fax machine, paper, and ink toner. An unsolicited fax wastes the

recipient’s valuable time that would have been spent on something else. A junk fax intrudes into

the recipient’s seclusion and violates the recipient’s right to privacy. Unsolicited faxes occupy

fax lines, prevent fax machines from receiving authorized faxes, prevent their use for authorized

outgoing faxes, cause undue wear and tear on the recipients’ fax machines, and require additional

labor to attempt to discern the source and purpose of the unsolicited message.

        5.      On behalf of himself and all others similarly situated, Plaintiff brings this case as

a class action asserting claims against Defendant under the TCPA. Plaintiff seeks to certify a

class including faxes sent to Plaintiff and other advertisements sent without proper opt-out

language or without prior express invitation or permission during the class period, whether sent

to Plaintiff or not.

        6.      Plaintiff is informed and believes, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile

transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely liability under the TCPA. This action seeks relief




                                                  2
      Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 3 of 15 PageID #:3




expressly authorized by the TCPA: (i) injunctive relief enjoining Defendant, its employees,

agents, representatives, contractors, affiliates, and all persons and entities acting in concert with

them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award of

statutory damages in the minimum amount of $500 for each violation of the TCPA, and to have

such damages trebled, as provided by § 227(b)(3) of the Act in the event willfulness in violating

the TCPA is shown.

                                 JURISDICTION AND VENUE

         7.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         8.    This Court has personal jurisdiction over Defendant because Defendant transacts

business within this judicial district, has made contacts within this judicial district, and/or has

committed tortious acts within this judicial district.

                                             PARTIES

         8.    Plaintiff, CARLOS M. BOILEVE, D.C., is an Illinois resident.

         9.    Defendant, IQVIA INC. is a Delaware corporation with its principal place of

business in Danbury, CT.       ImpactNetwork is owned and operated by IQVIA, as stated in

ImpactNetwork’s website, see https:/secure.myimpactnetwork.com/Privacy.

                                               FACTS

         10.   On information and belief, Defendant is a for-profit corporation that provides,

among other services, market research through its subsidiary, ImpactNetwork.

         11.   On information and belief, Defendant, as part of its market research and services,

conducts surveys on behalf of its clients to gather data for its clients’ marketing and sales needs.

Defendant receives payment for providing this information to its clients.




                                                  3
      Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 4 of 15 PageID #:4




       12.     On or about April 13, 2016, Defendant sent an unsolicited research study request

to Plaintiff using a telephone facsimile machine, computer, or other device. See Exhibit A.

Plaintiff received the Fax on a stand-alone fax machine.

       13.     The Fax contains no opt out notice. The Fax was sent using a telephone facsimile

machine, computer, or other device, as alleged in ¶ 12, and as reflected in the “header” of the

Faxes. See Exhibit A.

       14.     The April 13, 2016 Fax states in part the following:

                                      ImpactNetwork

                                Elite Mobile Research Program
                     Complimentary iPhone or iPad & $100 Per Month
                        Or $150 if you use your personal iPhone or iPad
       Unique Invitation Code: HOLM8165
       Nearly 4,000 top physicians cased an honorarium check this month in
       exchange for their thoughts, opinions and expertise on treatment options.
       Join them today!

       Limited spots are available in the Impact Network Elite research program
       Our exclusive community of physicians provides deep insight into available
       treatment options.

                         Enter the URL below to watch a short YouTube
                            Video about our program and incentives!
                                     http:/ /bi.ly /1T3QmY5
       How to Join
       1. Go to http://www.myimpactnetwork.com
       2. Enter your invitation code: HOLM8165
       3. Click Learn More under Impact Network Elite
       4. Review study information. Click Join Impact Network Elite to register.
       Contact us
       Feel free to contact us at 866-467-2287 or support@myimpactnetwork.com




                                                4
       Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 5 of 15 PageID #:5




        15.      ImpactNetwork’s     website,    www.myimpactnetwork.com,         sets   forth   the

commercial availability and the quality of Defendant’s research services, stating “Impact

Network is the leading market research community for physicians and healthcare providers in the

US.”

        16.      The Fax is a generic invitation to physicians calling to their attention that the

service of survey takers is desired by Defendant. In exchange for participating in the “Elite

Mobile Research Program,” physicians would receive a “Complimentary iPhone or iPad & $150

Per Month Or $150 if you use your personal iPhone or iPad” from Defendant. See Exhibit A.

        17.      The Fax is an offer by Defendant to “buy” a service from Plaintiff and the

putative Class (research study takers), and Defendant sells the data collected from this service to

its clients and to make recommendations to its clients. On that basis, the Fax is an advertisement

under the TCPA and the regulations implementing the TCPA.

        18.      Plaintiff did not give “prior express invitation or permission” to Defendant to send

the Fax.

        19.      On information and belief, Defendant faxed the same and other unsolicited

facsimiles advertisements without the required opt-out language to Plaintiff and at least 40 other

recipients or sent the same and other advertisements by fax with the required opt-out language

but without first receiving the recipients’ express invitation or permission and without having an

established business relationship as defined by the TCPA and its regulations.

           20.   There are no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent

communications their owners desire to receive.




                                                  5
      Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 6 of 15 PageID #:6




       21.     Defendant’s facsimile attached as Exhibit A does not display an opt-out notice as

required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                               CLASS ACTION ALLEGATIONS

       22.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA, on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material
               advertising the commercial availability or quality of any property,
               goods, or services by or on behalf of Defendant, (3) from whom
               Defendant did not obtain “prior express invitation or permission”
               to send fax advertisements, or (4) with whom Defendant did not
               have an established business relationship, and (5) where the fax
               advertisements did not include an opt-out notice compliant with 47
               C.F.R. § 64.1200(a)(4)(iii).

Excluded from the Class are Defendant, its employees and agents, and members of the Judiciary.

Plaintiff seeks to certify a class that includes but is not limited to the fax advertisement(s) sent to

Plaintiff. Plaintiff reserves the right to amend the class definition upon completion of class

certification discovery.

       23.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the proposed Class

is numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of class members is at least forty.

       24.     Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:

               (a)     Whether Defendant sent unsolicited fax advertisements;




                                                  6
      Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 7 of 15 PageID #:7




               (b)      Whether Defendant’s faxes sent to other persons, not Plaintiff, constitute

       advertisements;

               (c)      Whether Defendant’s faxes advertised the commercial availability or

       quality of property, goods, or services;

               (d)      The manner and method Defendant used to compile or obtain the list of

       fax numbers to which it sent Exhibit A or other fax advertisements;

               (e)      Whether Defendant sent fax advertisements without first obtaining the

       recipient's prior express invitation or permission;

               (f)      Whether Defendant sent the unsolicited fax advertisements willfully or

       knowingly;

               (g)      Whether Defendant violated the provisions of 47 U.S.C. § 227 and the

       regulations promulgated thereunder;

               (h)      Whether the faxes contain an “opt-out notice” that complies with the

       requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

       and the effect of the failure to comply with such requirements;

               (i)      Whether Defendant should be enjoined from sending fax advertisements

       in the future;

               (j)      Whether Plaintiff and the other members of the class are entitled to

       statutory damages; and

               (k)      Whether the Court should award treble damages.

       25.     Typicality (Fed. R. Civ. P. 23(a)(3)): Plaintiff's claims are typical of the claims of

all class members. Plaintiff received the same or similar faxes as the faxes sent by or on behalf of

Defendant advertising the commercially availability or quality of property, goods, or services of




                                                  7
      Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 8 of 15 PageID #:8




Defendant during the Class Period. Plaintiff is making the same claims and seeking the same

relief for itself and all class members based upon the same federal statute. Defendant has acted in

the same or in a similar manner with respect to Plaintiff and all the class members by sending

Plaintiff and each member of the class the same or similar faxes or faxes which did not contain

the proper opt-out language or were sent without prior express invitation or permission.

       26.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. Plaintiff is interested in this

matter, has no conflicts, and has retained experienced class counsel to represent the class.

       27.     Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

               (a)     Proof of the claims of Plaintiff will also prove the claims of the class

       without the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendant

       may assert and attempt to prove will come from Defendant’s records and will not require

       individualized or separate inquiries or proceedings;

               (c)     Defendant has acted and is continuing to act pursuant to common policies

       or practices in the same or similar manner with respect to all class members;

               (d)     The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small

       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and




                                                   8
      Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 9 of 15 PageID #:9




               (e)       This case is inherently manageable as a class action in that:

                         (i)     Defendant identified persons to receive the fax transmissions and it

               is believed that Defendant’s and/or Defendant’s agents’ computers and business

               records will enable Plaintiff to readily identify class members and establish

               liability and damages;

                         (ii)    Liability and damages can be established for Plaintiff and the class

               with the same common proofs;

                         (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                         (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                         (v)     A class action will contribute to uniformity of decisions

               concerning Defendant’s practices; and

                         (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.

              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       28.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).

       29.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227(a)(5).




                                                   9
    Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 10 of 15 PageID #:10




       30.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

the sending of unsolicited advertisements by requiring, in section (b)(1)(C)(iii) of the Act, that

senders of fax advertisements place a clear and conspicuous notice on the first page of the

transmission that contains the following, among other things (hereinafter collectively the “Opt-

Out Notice Requirements”):

       A.      a statement that the recipient is legally entitled to opt-out of receiving future faxed

               advertisements – knowing that he or she has the legal right to request an opt-out

               gives impetus for recipients to make such a request, if desired;

       B.      a statement that the sender must honor a recipient’s opt-out request within 30 days

               and the sender’s failure to do so is unlawful – thereby encouraging recipients to

               opt-out, if they did not want future faxes, by advising them that their opt-out

               requests will have legal “teeth”;

       C.      a statement advising the recipient that he or she may opt-out with respect to all of

               his or her facsimile telephone numbers and not just the ones that receive a faxed

               advertisement from the sender – thereby instructing a recipient on how to make a

               valid opt-out request for all of his or her fax machines; and

       D.      The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from section (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from section (b)(D)(ii) of the Act and the rules and

regulations of the FCC in ¶ 31 of its 2006 Report and Order (In re Rules & Regulations

Implementing the Telephone Consumer Protection Act, Junk Prevention Act of 2005, 21 F.C.C.R.

3787, 2006 WL 901720, which rules and regulations took effect on August 1, 2006). The

requirements of (3) above are contained in section (b)(2)(E) of the Act and incorporated into the




                                                   10
    Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 11 of 15 PageID #:11




Opt-Out Notice Requirements via section (b)(2)(D)(ii). Compliance with the Opt-Out Notice

Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are important

consumer protections bestowed by Congress upon consumers and businesses giving them the

right, and means, to stop unwanted fax advertisements.

       31.    2006 FCC Report and Order. The TCPA, in section (b)(2) of the Act, directed

the FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

among other things:

       A.     The definition of, and the requirements for, an established business relationship

       for purposes of the first of the three prongs of an exemption to liability under section

       (b)(1)(C)(i) of the Act and provides that the lack of an “established business relationship”

       precludes the ability to invoke the exemption contained in section (b)(1)(C) of the Act

       (See 2006 Report and Order ¶¶ 8-12 and 17-20);

       B.     The required means by which a recipient’s facsimile telephone number must be

       obtained for purposes of the second of the three prongs of the exemption under section

       (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in section (b)(1)(C) of the Act

       (See 2006 Report and Order ¶¶ 13-16);

       C.     The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under

       section (b)(1)(C)(iii) of the Act and provides that the failure to comply with these

       requirements precludes the ability to invoke the exemption contained in section (b)(1)(C)

       of the Act (See 2006 Report and Order ¶¶ 24-34).




                                               11
    Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 12 of 15 PageID #:12




As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-Out

Notice Requirements cannot claim the exemption from liability contained in section (b)(1)(C) of

the Act.

       32.     The Fax. Defendant sent Exhibit A on or about April 13, 2016, via facsimile

transmission from telephone facsimile machine, computer, or other device to the telephone

numbers and telephone facsimile machines of Plaintiff and members of the Class. The Fax

constituted an advertisement under the Act and the regulations implementing the Act. Defendant

failed to comply with the Opt-Out Notice Requirements in connection with the Fax. The Fax was

transmitted to persons or entities without their prior express invitation or permission and/or

Defendant is precluded from sustaining the established business relationship safe harbor with

Plaintiff and other members of the class, because, inter alia, of the failure to comply with the

Opt-Out Notice Requirements. By virtue thereof, Defendant violated the TCPA and the

regulations promulgated thereunder by sending the Fax via facsimile transmission to Plaintiff

and members of the Class. Plaintiff seeks to certify a class which includes this Fax and all others

sent during the four years prior to the filing of this case through the present.

       33.     Defendant’s Other Violations. Plaintiff is informed and believes, and upon such

information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendant has sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines faxes

other than Exhibit A that constitute advertisements under the TCPA that were transmitted to

persons or entities without their prior express invitation or permission (and/or that Defendant is

precluded from sustaining the established business relationship safe harbor due to its failure to

comply with the Opt-Out Notice Requirements). By virtue thereof, Defendant violated the TCPA




                                                  12
    Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 13 of 15 PageID #:13




and the regulations promulgated thereunder. Plaintiff is informed and believes, and upon such

information and belief avers, that Defendant may be continuing to send unsolicited

advertisements via facsimile transmission in violation of the TCPA and the regulations

promulgated thereunder, and absent intervention by this Court, will do so in the future.

       34.     The TCPA provides a private right of action to bring this action on behalf of

Plaintiff and Plaintiff Class to redress Defendant’s violations of the Act, and provides for

statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

appropriate. Id.

       35.     The TCPA is a strict liability statute, so Defendant is liable to Plaintiff and the

other class members even if its actions were only negligent.

       36.     Defendant knew or should have known that (a) Plaintiff and the other class

members had not given prior express invitation or permission for Defendant or anybody else to

fax advertisements about the availability or quality of property, goods, or services to be bought

or sold; (b) Plaintiff and the other class members did not have an established business

relationship; (c) Defendant transmitted advertisements; and (d) the faxes did not contain the

required Opt-Out Notice.

       37.     Defendant’s actions caused injury to Plaintiff and the other class members.

Receiving Defendant’s junk faxes caused Plaintiff and other recipients to lose paper and toner

consumed in the printing of Defendant’s faxes. Defendant’s faxes occupied Plaintiff's and class

member’s telephone lines and fax machines. Defendant’s faxes cost Plaintiff and class members

time, as Plaintiff and his employees, as well as other class members and their employees, wasted

their time receiving, reviewing, and routing Defendant’s unauthorized faxes. That time otherwise

would have been spent on Plaintiff’s and the class members’ business or personal activities.




                                                13
    Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 14 of 15 PageID #:14




Defendant’s faxes intruded into Plaintiff's and other class members’ seclusion and violated their

right to privacy, including their interests in being left alone. Finally, the injury and property

damage sustained by Plaintiff and the other class members from the sending of Defendant’s

advertisements occurred outside of Defendant’s premises.

       WHEREFORE, Plaintiff, CARLOS M. BOILEVE, D.C., individually and on behalf of all

others similarly situated, demands judgment in his favor and against Defendant, IQVIA INC., as

follows:

       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

Plaintiff’s counsel as counsel for the class;

       B.      That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

       C.      That the Court enjoin Defendant from additional violations; and

       D.      That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.

                                                Respectfully submitted,

                                                CARLOS M. BOILEVE, D.C., individually and as
                                                the representative of a class of similarly-situated
                                                persons,

                                                /s/ Ryan M. Kelly
                                                Ryan M. Kelly
                                                Ross M. Good
                                                ANDERSON + WANCA
                                                3701 Algonquin Road, Suite 500
                                                Rolling Meadows, IL 60008
                                                Telephone: 847-368-1500
                                                rkelly@andersonwanca



                                                  14
Case: 1:20-cv-00758 Document #: 1 Filed: 02/03/20 Page 15 of 15 PageID #:15




                                    15
